Name: Commission Regulation (EEC) No 442/88 of 17 February 1988 amending Regulations (EEC) No 2315/76 and (EEC) No 2191/81 as regards the sale of butter at a reduced price and the granting of aid for the purchase of butter by non profit-making institutions and organizations
 Type: Regulation
 Subject Matter: marketing;  legal form of organisations;  economic policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31988R0442Commission Regulation (EEC) No 442/88 of 17 February 1988 amending Regulations (EEC) No 2315/76 and (EEC) No 2191/81 as regards the sale of butter at a reduced price and the granting of aid for the purchase of butter by non profit-making institutions and organizations Official Journal L 045 , 18/02/1988 P. 0025 - 0026 Finnish special edition: Chapter 3 Volume 26 P. 0054 Swedish special edition: Chapter 3 Volume 26 P. 0054 *****COMMISSION REGULATION (EEC) No 442/88 of 17 February 1988 amending Regulations (EEC) No 2315/76 and (EEC) No 2191/81 as regards the sale of butter at a reduced price and the granting of aid for the purchase of butter by non-profit-making institutions and organizations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 3904/87 (2), and in particular Articles 6 (7) and 12 (3) thereof, Whereas Commission Regulation (EEC) No 2191/81 (3), as last amended by Regulation (EEC) No 2402/86 (4), provides for the granting of aid for the purchase of butter by non-profit-making institutions and organizations; whereas, in view of the present situation on the market for butter and the scale of public stocks, the possibility should be reopened of selling butter in public storage to non-profit-making institutions and organizations without suspending the possibility of granting the aid provided for under Regulation (EEC) No 2191/81; whereas Commission Regulation (EEC) No 2315/76 of 24 September 1976 on the sale of butter from public storage (5), as last amended by Regulation (EEC) No 3127/87 (6), should be amended to that end; Whereas the selling price of the butter and the terms to be met to obtain that price and the amount of the security to ensure that those terms are fulfilled should be fixed; Whereas the amount of the aid provided for in Regulation (EEC) No 2191/81 should be fixed once more; whereas on the one hand Article 2 (3) of that Regulation should, in view of the repeal of Council Regulation (EEC) No 1269/79 (7) and the reference to the new Council Regulation (EEC) No 3667/83 of 19 December 1983 relating to the continuing of the import of New Zealand butter into the United Kingdom on special terms (8), as last amended by Regulation (EEC) No 2335/86 (9), be adapted and, on the other hand, in the light of experience gained, the national determination of the maximum individual quantity should be replaced by a Community maximum limit; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The following Article 4a is hereby added to Regulation (EEC) No 2315/76: 'Article 4a 1. By way of derogation from Articles 1 and 2, the butter shall be sold at a price equal to the buying-in price applied by the intervention agency at the time the sales contract is concluded minus 30 ECU per 100 kilograms, provided that it is used by non-profit-making institutions and organizations in accordance with Regulation (EEC) No 2191/81 and qualifies for the aid provided for in the said Regulation. 2. The intervention agency shall sell the butter only if, by the date of conclusion of the sales contract at the latest, a security equal to the reduction in the price provided for in paragraph 1 plus 3 ECU is lodged in order to ensure the fulfilment of the principal requirements relating to the taking over of the butter by the recipients and its utilization in accordance with Regulation (EEC) No 2191/81.' Article 2 Regulation (EEC) No 2191/81 is hereby amended as follows: 1. In Article 2: - in paragraph 1, '178 ECU' is replaced by '165 ECU', - paragraph 3 is replaced by the following: '3. The aid provided for in paragraph 1 may not be granted, in the case of the United Kingdom, at the same time as the reduction in the special levy provided for in Article 3 (1) of Regulation (EEC) No 3667/83. To that end, the amount of the aid provided for in paragraph 1 shall be reduced by the amount of the said reduction in the special levy.' 2. Article 3 (4) is replaced by the following: '4. The maximum quantity of butter referred to in paragraph 3 (c) shall be 2 kilograms per month and per consumer in the recipient establishment.' Article 3 This Regulation shall enter into force on 1 April 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 370, 30. 12. 1987, p. 1. (3) OJ No L 213, 1. 8. 1981, p. 20. (4) OJ No L 208, 31. 7. 1986, p. 22. (5) OJ No L 261, 25. 9. 1976, p. 12. (6) OJ No L 296, 21. 10. 1987, p. 8. (7) OJ No L 161, 29. 6. 1979, p. 8. (8) OJ No L 366, 8. 12. 1983, p. 16. (9) OJ No L 203, 26. 7. 1986, p. 7.